                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 LAURENCE STEWART,                                   CV 15-00084-H-DLC

              Plaintiff,

       vs.                                                   ORDER


 SAM JOVANOVICH,

              Defendant.


      In light of Mr. Stewart's incarceration status, the names of potential jurors

shall not be made available to the parties until the final pretrial conference on

April 15, 2019.

      DATED this l.O_~ay of April,




                                 Dana L. Christensen, Chief Judge
                                 United States District Court
